UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT
                           _____________________

                               No. 99-30090
                             Summary Calendar
                          _____________________

                            BENNY FRANK LONG,

                                                     Petitioner-Appellant,

                                     versus

               WARDEN, DIXON CORRECTIONAL INSTITUTION,

                                              Defendant-Appellee.
_________________________________________________________________

          Appeal from the United States District Court
              for the Western District of Louisiana
                           (98-CV-627)

_________________________________________________________________

                             October 29, 1999

Before HIGGINBOTHAM, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Benny Frank Long, Louisiana prisoner #133075, convicted for

one count of aggravated rape of a minor child and five counts of

attempted rape of another minor child, appeals the denial of his 28

U.S.C. § 2254 habeas petition.            The district court granted a

certificate    of    appealability    (COA)   for   whether   Long   received

ineffective assistance of his appointed counsel based on a conflict

of interest.        Long’s motion for the appointment of counsel on

appeal is DENIED.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Long bases his ineffective assistance of counsel claim on his

attorney being elected district attorney of the parish where Long’s

trial was held.          Long maintains that the election affected his

attorney’s relationships with Long and with the jury; and that his

attorney’s      “tough    on     sex    offender”    campaign    affected   Long’s

defense.

     Long’s conflict-of-interest claim does not involve multiple

representation of defendants; accordingly, his claims are reviewed

under Strickland v. Washington, 466 U.S. 668, 687-88 (1984).                    He

must prove both that his attorney’s performance was deficient; and

that his defense was prejudiced by the deficient performance.                  See

Beets v. Scott, 65 F.3d 1258, 1265-72 (5th Cir. 1995) (en banc),

cert. denied, 517 U.S. 1157 (1996).              Long does not contend that his

attorney’s performance was deficient; and, his claims that his

defense was prejudiced are conclusional. See Smallwood v. Johnson,

73 F.3d 1343, 1351 (5th Cir.), cert. denied, 519 U.S. 883 (1996).

     Even if we were to assume, arguendo, that Long’s attorney’s

election to the office of district attorney before Long’s trial and

the attorney’s taking of the oath before Long’s sentencing resulted

in a conflict of interest, Long fails to show that such a conflict

adversely affected his attorney’s performance.                    See Perillo v.

Johnson,   79    F.3d     441,    449    (5th    Cir.   1996).     Again,   Long’s

conclusional allegations that such a conflict adversely affected

his defense or his relationship with his attorney are insufficient

to entitle him to habeas relief.                See Smallwood, 73 F.3d at 1351.

     Long also asserts that the trial court should have conducted


                                           2
a hearing to determine his competency to stand trial. Because Long

did not seek, or obtain, a COA for this issue, we lack jurisdiction

to consider it.   See Muniz v. Johnson, 114 F.3d 43, 45 (5th Cir.

1997) (court lacks jurisdiction to review claim for which COA was

not sought or granted).

                                                       AFFIRMED




                                3